10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:18-cv-00596-.JLR Document 35-1 Fi|eo| 10/31/18 Page 1 of 2

The Honorable J ames L. Robart

 

 

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
UNITED SPECIALTY lNSURANCE NO. 2:18-cv-00596-JLR
COMPANY, a DelaWare corporation,
ORDER GRANTING STIPULATED
Plaintiff, MOTION FOR ENTRY OF ORDER
" PURSUANT TO LOCAL RULE 7(k)
v. REGARDlNG CROSS-MOTIONS ON
~ DISCOVERY OF REDACTED AND
SHOT SHAKERS, INC. d/b/a Roosevelt Ale WITHHELD PORTIONS OF USIC CLAll\/l
House, a Washington corporation, SCOTT FILE '
SIl\/[PSON, a Washington resident, MICHELLE
SIl\/[PSON, a Washington resident, and .
JACKMAN COMMERCIAL BUILDING
L.L.C., a Washington limited liability company,
Defendants.
This matter comes before the Court on the p'arties’ stipulation for the entry of an Order

pursuant to Local Rule 7(1<) regarding cross-motions regarding discovery of Withheld and
redacted portions of Plaintiff United Specialty lnsurance Company’s claim lile. (Dl<t. # _)

Based on the parties’ stipulation, the Court hereby ORDERS that the parties shall
comply With the following briefing schedule:`

Cross-Motions Filing Deadline: Thursday, November 8, 2018

Opposition Brief Deadline: Monday, November 19, 2018
oRDER GRANTING sTrPULArED MoTroN FoR ENTRY oF oRDER Wiuian;s, Kasmer s cibbs PLLC
PURSUANT To LoCAL RULE 7(k)REGARD1NG CRoss-MoTIoNs oN §§;ttlf§l§’,§a:’;::;§§§1‘;11(§§380
DlsCoVERY oF REDACTED AND WITHHELD PoRTIoNs oF USIC (206) 623-6600
CLAIM FlLE - 1

(C18-596 JLR)
6644618_1

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2118-cv-00596-JLR Document 35-1 Filed 10/31/18 Page 2 of 2

Noting Date: Friday, November 23, 2018
The parties shall forgo reply briefs, and follow the 12-page limit for initial and
opposition briefs Set forth in Local Rules 7(d)(2) and 7(e)(2).

DATED this Eday er wm wynn 2018.
James L. Rd\l;art

  

United State Distriet Judge

PRESENTED BY:

s/Elz'otM. Harrz`s

Eliot l\/[. Harris, WSBA #36590
WILLIAMS, KASTNER & GIBBS PLLC
601 Union Street, Suite 4100

Seattle, WA 98101

Tel: (206) 628-6600

Email: eharris@Williamsl<astner.com

Az‘torneys for Plaimiff
Uniz‘ed Specialty Insurcmce Company

STIPULATED AND AGREED BY:

S/Jason R. Donovan

Jason R. Donovan, WSBA #40994
FOSTER PEPPER PLLC

1111 Third Avenue, Suite 3000
Seattle, WA 98101-3292

Phone:_ (206) 447-4400

Email: j.donovan@foster.com

Attorneysfor Defendants Shot Sh akers, Inc.,
Scotz‘ Simpson and Michelle Simpson

oRDER GRANTING sTIPULATED MorioN FoR ENTRY 01= oRDER Williams. Kasmer & Gibbs PLLC
PURs UANT To LoCAL RULE 7(1<) REGARDING CRoss-MorloNs oN §§;tff;‘l§§a:§;e§;;“§§l‘§£§380
niscovERY oF REDACTED AND WITHHELD PoeroNs or Ule (206) 6’28-6600‘°

cLArM FILE - 2

(013-596 JLR)
6644618~.1

 

 

 

